Citation Nr: 1522980	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-25 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to nonservice-connected disability pension, to include whether the appellant's countable income is excessive for purposes of nonservice-connected pension benefits.

2.  Entitlement to special monthly pension based on being housebound or the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant had active service from January 1951 to January 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Pension Center in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Board is not permitted to decide appeals on a basis that has not been considered by the AOJ.  Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006).  In the instant case the RO denied the Veteran's claims on the basis that he had not provided income and medical expense information sought by the RO.  The claims file; however, includes a November 2012 Colorado Nursing Home Association application and a June 2013VA income and expense report that appears to report all income received by the Veteran and his spouse.  There is also a statement from the Veteran's nursing home showing the portion of expenses for which he is personally responsible.

Accordingly, this case is REMANDED for the following action:

1.  The AOJ should adjudicate whether the Veteran's countable income is excessive for income is for the years beginning with his 2012 claim.  The adjudication should take into account the 2012 and 2013 reports of income.  If additional information is needed from the Veteran, he should be informed of the specific information that is needed and asked to provide it.

3.  If the benefits sought on appeal remain denied issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The purpose of this REMAND is to obtain additional evidence, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


